Case 1:21-cv-00005-MN Document 41-1 Filed 09/07/21 Page 1 of 3 PageID #: 488




              EXHIBIT “A”
        Case 1:21-cv-00005-MN Document 41-1 Filed 09/07/21 Page 2 of 3 PageID #: 489



 F|S|C                                                                                         604 East 4th Street, Suite 200
                                                                                                    Fort Worth, Texas 76102
                                                                                                         Main 817.334.0400
FRIEDMAN SUDER & COOKE                                                                                     Fax 817.334.0401
                                                                                                          www.fsclaw.com
A Professional Corporation of Attorneys
                                                                                                             Corby R. Vowell
                                                                                                                817.334-0400
                                                                                                          vowell@fsclaw.com


                                                       July 7, 2021

       via E-mail
       kazi@fr.com
       Aamir A. Kazi
       Fish & Richardson P.C.
       1180 Peachtree Street, NE
       21st Floor
       Atlanta, GA 30309

                  Re:       Kajeet, Inc. v. McAfee Corp., Case No. 21-cv-5-MN, In the United States District
                            Court for the District of Delaware

       Dear Aamir:

               As you know, McAfee was required by the Court’s Scheduling Order to provide its core
       technical documents on July 1, 2021 for the products accused by Kajeet in this case. After
       reviewing the few incomplete documents that McAfee actually produced, it is clear that it did not
       take this deadline seriously or even attempt to provide the relevant technical documents related to
       the design and operation of the Accused Products.

               In its 4(a) disclosures in this case, Kajeet identified a number of McAfee software products
       that infringe claim 27 of the ‘559 patent including but not limited to all versions of the McAfee
       Safe Family product (including the Safe Family app), as well as all versions of the Total Protection
       product (such as the Family Bundle or Ultimate Bundle). Kajeet is entitled to receive the internal
       technical documents that McAfee has for these products and the parental control functionality accused
       in the Complaint.

              On July 1, 2021, McAfee produced only a few documents totaling total 22 pages of non-
       financial related information. Most of the documents appear to be incomplete or portions of other
       documents the remainder of which have not been produced. Further, none of these documents
       describe the internal design or operation of the McAfee server software, the McAfee client
       software, or the flow of communications between the server and client for the Accused Products.
       There is no basis for McAfee to represent to Kajeet and to the Court that it has no more than 22
       pages of internal design documents related to the Accused Products and functionality described
       above.

              At a minimum, McAfee generates internal technical documentation for several different
       types for its products. McAfee must have documents related to the design and operation of the
       products such as technical specifications, functional specifications, product requirements
       documents, software design documents, software functional specifications, and other design
Case 1:21-cv-00005-MN Document 41-1 Filed 09/07/21 Page 3 of 3 PageID #: 490

Aamir A. Akazi
Page 2
July 7, 2021

documents. Kajeet is confident that McAfee maintains these types of documents for the Accused
Products and that all of this will come to light in the early stages of discovery. However, the time
set by the Court production of these documents was July 1, 2021.

        The purpose of the disclosure of these types of documents at this stage of the litigation is
to allow Kajeet an opportunity to review them in preparation of its claim charts. It appears that
McAfee is refusing to participate in this process, and Kajeet will need to seek recourse from the
Court if McAfee does not immediately produce all of these internal technical documents related
to the Accused Products. To that end, we need to have a meet and confer no later than 5:00 p.m.
central time Friday, July 9, 2021, to discuss the technical documents that McAfee maintains,
timing of production, and whether Court assistance will be required. This is imperative given the
fast approaching infringement contention deadline. I look forward to hearing from you with a
corresponding date and time to talk.


                                                     Sincerely,


                                                     /s/ Corby R. Vowell



cc:    Jonathan T. Suder, Michael T. Cooke, and Richard A. Wojcio, Jr. [firm]
